Appeal from a judgment of the Monroe County Court (Stephen R. Sirkin, J.), rendered February 28, 2007. The judgment convicted defendant Dave Green Auto World, Inc., upon a plea of guilty, of grand larceny in the second degree, offering a false instrument for filing in the first degree (nine counts), and making or delivering a fraudulent sales tax report (two counts).
It is hereby ordered that the judgment so appealed from is unanimously affirmed.
Same memorandum as in People v Green (52 AD3d 1263 [2008]). Present—Scudder, P.J, Hurlbutt, Centra, Fahey and Peradotto, JJ.